Citation Nr: 1020493	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, inter alia, 
denied the Veteran's March 2005 claim for degenerative joint 
disease of the lumbosacral spine.

In November 2008, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (video 
conference hearing); a copy of the transcript is associated 
with the record.

In a December 2008 decision, the Board denied the Veteran's 
claim for entitlement to service connection for degenerative 
joint disease of the lumbosacral spine.  The Veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2010, the Secretary 
of Veterans Affairs and the Veteran, through his attorney, 
filed a Joint Motion to vacate the Board's decision and 
remand the case for further development.  That motion was 
granted by the Court in January 2010.  Subsequently, the case 
was returned to the Board for further consideration.

In March 2010, the Veteran waived RO consideration of the 
evidence submitted following the most recent review by the 
Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 
20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of back injuries in service.

2.  The Veteran has provided competent and credible evidence 
of a nexus between his back injuries in service and his 
current degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
degenerative disc disease of the lumbosacral spine resulted 
from active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& West Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated May 2005, July 2005, and September 2005, 
provided to the Veteran before the September 2005 rating 
decision, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The May 2005, July 2005, and 
September 2005 letters also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was provided with such notice in May 2006.  In this 
regard, after initially providing VA notice in May 2005, 
followed by subsequent Dingess notice in May 2006, the RO 
readjudicated the claim in a statement of the case in January 
2007.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (holding that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  The Board notes that, 
in a June 2007 letter, W. P. Mahan, M.D., indicated that he 
was no longer in possession of his records, and that they 
were being kept by the Gessler Clinic.  In a March 2008 
letter, the Gessler Clinic informed VA that they had no 
records regarding the Veteran.  Additionally, in September 
2005, Tampa General Hospital informed VA that it had no 
medical records regarding the Veteran.  Furthermore, in March 
2007, VA contacted the office of Dr. J. B. Farrior, who is 
deceased and whose practice is now operated by his son.  A 
representative of the practice indicated that they have no 
medical records regarding the Veteran.  Thus, VA has 
exhausted all reasonable efforts to locate the Veteran's 
private medical records.  38 U.S.C.A. 
§ 5103A(b)(3) (2008); 38 C.F.R. § 3.159(c)(1) (2009).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Given the favorable disposition of the claim addressed below, 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in a June 2005 statement that he injured 
his back by slipping on a log in a Confidence Course, jumping 
off of tanks onto ice in Germany while carrying 70 pounds of 
gear, and crawling too close to an explosive charge in an 
infiltration course-all of which occurred during his time in 
service.  The Veteran explained that he went on sick call for 
the Confidence Course fall, was diagnosed by a doctor as 
having a strained muscle, and was treated with pharmaceutical 
tablets containing aspirin, phenacetin, and caffeine (APC 
tablets).  The Veteran further stated that, after jumping off 
of a tank in Germany, he got pain medication from a medic 
instead of going on sick call, and was given light duty.  The 
Veteran also stated that he went to sick call as a result of 
triggering an explosive charge at an infiltration course, and 
was given more APC tablets by the treating physician.

In an August 2005 statement, the Veteran explained that he 
retired from his job as schoolteacher because he had 
completed 30 years of service there.  He noted that he chose 
not to retire on disability because he would have lost 50 
percent of his benefits.  He also explained that, following 
his teaching career, he won election to the post of Road 
Superintendent, but that he lost a reelection campaign 
because he was unable to go from door to door in the 
community due to his back pain.

In a November 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran repeated his contentions regarding his 
injuries in service.  First, the Veteran stated that he 
initially injured his back by slipping on a log in a 
Confidence Course, which occurred while he was in basic 
training at Fort Benning, Georgia, in 1950.  Id. at pp. 2-3.  
He again reported that he went to sick call as a result of 
his fall at the Confidence Course, and was treated with APC 
tablets.  Id.  Second, the Veteran stated that he reinjured 
his back while repeatedly jumping off of tanks onto icy roads 
while carrying 75 to 80 pounds during his service in Germany.  
Id. at pp. 2-3, 5.  He stated that he was treated by medics 
with APC tablets, and that he also "went on sick call out in 
the field several times."  Id. at p. 3.  Third, the Veteran 
mentioned having gone on sick call for his back condition 
while stationed in Hanoi, and having been treated only with 
APC tablets.  Id.

The Veteran further stated in his video conference hearing 
that he sought treatment for his back from private physicians 
and orthopedists ever since leaving service in 1952.  Id. at 
pp. 9-10.  He stated that they recommended back surgery, but 
that he wanted to avoid surgery and tried to manage without 
it.  Id. at p. 10.  In contrast to his August 2005 statement, 
the Veteran stated at his November 2008 video conference 
hearing that he quit teaching because of his back trouble.  
Id. at p. 6.  The Veteran stated that he had no back trauma 
after his time in service.  Id. at p. 8.  Finally, the 
Veteran stated that he did not file a claim earlier because 
he had intended to reenter the service, and because "at that 
time, [he] didn't know it was as bad as it was.  [He] figured 
that it might have been a pulled muscle."  Id. at p. 9.

The Veteran also provided four lay statements regarding his 
condition.  The first, dated March 2005, comes from a fellow 
Veteran, J.R.T., who served with the appellant during basic 
and advanced infantry training, and maintained contact with 
him thereafter.  J.R.T. stated that "I can specifically 
remember [the Veteran] commenting that his back was giving 
him a great deal of pain when he was jumping off the tanks in 
the ice and snow."  J.R.T. further stated that the appellant 
"was a Staff Sergeant and knew he was in line for Master 
Sergeant, if he would extend his service for a year.  Due to 
the pain he endured, he decided to come home to the States to 
enroll in college instead."

The second lay statement, dated April 2005, comes from 
another fellow Veteran, J.A.S., who began his service at the 
same time as the appellant.  Because they were from the same 
county, they carpooled to their home county in Tennessee 
after completing basic training at separate locations in 
Georgia in late 1950 or early 1951.  J.A.S. stated that "I 
can remember [the Veteran] having trouble with his back 
during the time we were stationed in Georgia.  He would ask 
me to drive his car so he could lay down in the back seat in 
an attempt to stop the pain [sic]."  J.A.S. further stated 
that he had visited the appellant in 1964, and "found him on 
sick leave due to the trouble he was having with his back."

The third lay statement, dated May 2005, comes from another 
fellow Veteran, R.R., who related the following:  "I asked 
[the appellant] if he planned to stay in the [service].  He 
explained that he would if he could get his back straightened 
up.  I'm sure [the Veteran] wanted to stay in service because 
he was already a Platoon Sergeant after only a year, a 
position that required the rank of Master Sergeant.  I could 
tell he was very uncomfortable because of his back, and 
remember asking him at the time if he had been on sick call.  
He explained that he had, and had been given some pain 
medication."

The fourth lay statement, dated June 2005, comes from the 
Veteran's daughter.  She wrote "to verify that [the Veteran] 
has had trouble with the disks in his back throughout his 
adult life."  The Veteran's daughter related one incident 
which "occurred in the late 1960s," in which the Veteran's 
"back hurt so much that I had to go into the house and bring 
my mother out to the car to help get him out of the 
vehicle."  The Veteran's daughter further stated that 
"[t]he original injury occurred while [the Veteran] was in 
service....He saw several physicians about the recurring 
trouble.  I can remember him being seen by Dr. John, Dr. 
Stebbens, and Dr. Mahan....The diagnosis was always the same: 
'a squashed disk'.  Dr. Mahan prescribed traction for three 
days a week, for a period of three weeks.  Had this treatment 
not worked, he told [the Veteran] he would have to perform 
surgery.  Fortunately, the traction provided [the Veteran] 
with enough relief to regain a sense of normalcy.  These 
events occurred frequently, and he still has discomfort 
now."

The Veteran's service treatment records show no record of any 
back injury, complaints of back pain, or treatment for any 
back condition in service.  In his October 1952 discharge 
examination, the Veteran's spine and other musculoskeletal 
condition were found to be normal on clinical evaluation.

The Veteran has multiple current diagnoses of a lumbosacral 
spine disorder, including clinicians' interpretations of X-
ray and magnetic resonance imaging (MRI) test results.  For 
example, Dr. Barron, a private physician, diagnosed the 
Veteran with mild disk bulges at L3-L4 and L5-S1 in June 
2004.  In August 2004, B. Coffey, M.D., diagnosed the Veteran 
with severe degenerative disc disease, severe spurring, 
ossified lumbar vertebrae, and decreased joint space at L3, 
L4, L5, and S1.  In December 2006, S. Rosenbloom, M.D., 
diagnosed the Veteran with developmental and degenerative 
canal and foraminal stenoses at multiple levels, most 
pronounced at L2-L3 and L3-L4.  In October 2007, J.P. 
Stallworth, M.D., diagnosed the Veteran with multilevel 
degenerative disc and facet disease with developing spinal 
stenosis at L3-L4.  VA clinicians also noted the Veteran's 
degenerative disc disease in May 2005 and November 2006.  
Most recently, Dr. Coffey diagnosed the Veteran with severe 
advanced degenerative disc disease involving the lumbar spine 
with spinal stenosis in April 2010.

Additionally, the Veteran has provided VA with two statements 
from Dr. Coffey which etiologically link his current back 
disorder to his alleged injuries in service.  Dr. Coffey 
wrote in March 2005 that the Veteran "suffered an injury to 
his back as a result of falling off a war tank while 
performing his duties in the service."  In April 2010, he 
elaborated that "it is...my opinion that [his] current back 
disability may very likely be linked to his time in service, 
and a direct result of injuries sustained while serving in 
the infantry supporting the second armored tank division and 
activities associated with that service."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA and private physicians are so 
qualified, their medical opinions constitute competent 
medical evidence.

The Veteran is competent to report that he hurt his back in 
service when he slipped on a log in a Confidence Course, 
jumped off of tanks onto ice in Germany while carrying 70 
pounds of gear, and crawled too close to an explosive charge 
in an infiltration course; he is also competent to report 
that he has experienced back pain ever since his time in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)  Likewise, the Veteran's friends and daughter are 
competent to report that they observed him exhibiting signs 
of back pain, and heard him report problems with his back.

The gravamen of the Veteran's claim, therefore, is the issue 
of whether VA finds it credible that the Veteran sustained 
one or more of the injuries in service which he describes.  
The Veteran's reports of back injuries in service are 
corroborated by the eyewitness statements of J.R.T., his 
fellow service member.  Additionally, the Veteran has been 
entirely consistent in his descriptions of his back injuries 
in service, including in his discussions with his treating 
physician, Dr. Coffee, who has documented treating the 
Veteran's back disorder in more than 25 medical reports 
dating from March 2004 to the present.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (ascribing heightened credibility to 
statements made to clinicians for the purpose of treatment 
because the declarant has a strong motive to tell the truth 
in order to receive proper medical care).  Moreover, although 
not controlling, the Board notes that the Veteran worked as a 
school teacher following service-an occupation that is 
unlikely to lead to severe degenerative disc disease.

One factor weighing against the Veteran's credibility is the 
absence of documentation of a back injury or disorder in 
service.  Regrettably, the paucity of evidence in the 
Veteran's service treatment records includes the absence of 
an enlistment examination from October 1950, and the absence 
of the form in his October 1952 separation examination in 
which a Veteran would ordinarily indicate whether he had now, 
or had ever had, a back injury.  As noted above, at the time 
of his October 1952 separation examination, his spine and 
other musculoskeletal condition was found to be normal on 
clinical evaluation.  There is no evidence in the Veteran's 
service treatment records in which he either reports or 
disavows having sustained a back injury in service.  There is 
also no evidence to support or contradict the Veteran's 
contention that the mere distribution of APC tablets by 
medics in the field or in basic training did not warrant 
notations in that Veteran's records.

Significantly, the parties to the Joint Motion for Remand 
"note[d] that BVA did not have the benefit of the Federal 
Circuit's recent opinion in...Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.Cir.2009)."  While Davidson held that lay 
evidence could, in certain circumstances, establish the 
element of nexus, the Federal Circuit also cited in that case 
to Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
for the proposition that "[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence."  Id.

In light of the Court's admonition, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the March 
2005 and April 2010 nexus opinions, combined with the 
Veteran's and his fellow service members' competent and 
credible lay statements, provides sufficient probative 
evidence on which to grant the Veteran's claim.  38 C.F.R. 
§ 3.102.  When a Veteran seeks benefits and the evidence is 
in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  After a full evaluation of 
the evidence of record, the Board finds insufficient evidence 
to determine that the Veteran's reports of his in-service 
injuries are not credible.

The preponderance of the evidence must be against the claim 
for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 
(1996).  Here, the Board believes that the evidence is at 
least in equipoise, and, resolving all reasonable doubt in 
favor of the Veteran, service connection for degenerative 
disc disease of the lumbosacral spine is warranted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.



____________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


